F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         MAR 5 1998
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 ROBERT ALLEN WARD,

          Petitioner-Appellant,

 v.                                                    No. 97-2041
                                                (D.C. No. CIV-96-470-LH)
 JOE WILLIAMS, Warden, and                              (D. N.M.)
 ATTORNEY GENERAL OF THE
 STATE OF NEW MEXICO,

          Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Robert Allen Ward, appearing       pro se , appeals from an order of the United

States District Court for the District of New Mexico dismissing with prejudice his

petition for writ of habeas corpus under 28 U.S.C. § 2254.          1
                                                                        We review the

distirct court's dismissl of a habeas petition         de novo . Bradshaw v. Story , 86 F.3d

164, 166 (10th Cir. 1996). We have concluded the sentencing issues raised in Mr.

Ward's petition cannot be decided on the basis of the existing appellate record.         2



Therefore, we vacate the decision of the district court and remand the case for an

evidentiary hearing to develop the record.




       In a separate motion to the court, Mr. Ward has requested oral argument.
       1

Mr. Ward's motion is denied.

       2
         The district court denied Mr. Ward's motion for a certificate of
appealability on March 24, 1997. This court subsequently held the certificate of
appealability requirement of the Antiterrorism and Effective Death Penalty Act of
1996 applied only to § 2254 petitions filed in the district court after the April 24,
1996 effective date of the Act. See United States v. Kunzman, 125 F.3d 1363,
1364 n.2 (10th Cir. 1997). Since Mr. Ward's petition was filed in the district
court on April 9, 1996, no certificate of appealability is required. Therefore, we
construe Mr. Ward's appeal as a request for a certificate of probable cause. See
Hernandez v. Starbuck, 69 F.3d 1089, 1090 n.1 (10th Cir. 1995), cert. denied, 116
S. Ct. 1855 (1996). A certificate of probable cause will be granted only if
petitioner makes "a substantial showing of the denial of an important federal right
by demonstrating that the issues raised are debatable among jurists, that a court
could resolve the issues differently, or that the questions deserve further
proceedings." Gallagher v. Hannigan, 24 F.3d 68, 68 (10th Cir. 1994). Having
reviewed the record in this case, we conclude Mr. Ward has made the required
substantial showing of the denial of a federal right, hence, we now issue a
certificate of probable cause.


                                                 -2-
                                      Background

      From approximately November 1990 through February 1991, Mr. Ward

committed a variety of felonies under New Mexico state law. On September 13,

1991, the Eleventh Judicial District Court entered judgment and sentence in     State

v. Ward , Nos. CR-91-103-1 (commercial burglary        et. al. ), CR-91-326-1

(commercial burglary), CR-91-327-1 (residential burglary), CR-91-328-1

(receiving stolen property), CR-91-329-1 (escape from jail), CR-91-330-1 (auto

burglary), CR-91-331-1 (residential burglary), CR-91-198-3 (trafficking in

controlled substances). The aggregate sentence for each of the eight causes was

consecutive to the sentence for the preceding cause.    3




      Two of the eight causes, CR-91-103-1 and CR-91-326-1, contained multiple

counts. Cause CR-91-103-1 covered eight counts. The sentencing order under

CR-91-103-1 sentenced Mr. Ward to eighteen months imprisonment on each

count, concurrent with the preceding count. Cause CR-91-326-1 covered three

counts of commercial burglary, and again provided for concurrent sentences on

those counts.


      3
         The sentences imposed in CR-91-103-1 and the other seven causes were
to run consecutive to the sentence previously imposed in cause number C-90-035-
1, a juvenile matter captioned In the Matter of Robert Ward, a Child, San Juan
County District Court, Division I.


                                           -3-
      According to the handwritten notation of the sentencing judge, the court

was under the impression the "gross effect" of the sentence was 36 years, 364

days imprisonment, the exposure created if all terms on all counts within the same

cause number ran consecutively . However, by its terms, the sentencing order

provided for a maximum exposure of 22.5 years, 364 days. (No periods of parole

were specified in either the text of the first sentencing order or the judge's

handwritten notations.) This discrepancy was not immediately noticed,

presumably because Mr. Ward's term of imprisonment was suspended in favor of

five years probation.



      While on probation, Mr. Ward again found himself in some criminal

difficulties. On December 14, 1992, the state district court entered judgment and

sentence on two counts in   State v. Ward , No. CR-92-484-1. On count 1,

distribution of marijuana to a minor, Mr. Ward was sentenced to three years

imprisonment, enhanced by 1 year pursuant to a finding that he was an habitual

offender, for a total of four years. The term of imprisonment was to be followed

by 1 year of parole.



      On what was designated count 3, felon in possession of a firearm, Mr.

Ward was sentenced to eighteen months imprisonment, followed by one year on


                                          -4-
parole. The sentencing order failed to specify whether the sentence on count 3

was concurrent with or consecutive to the sentence for count 1. The order did

provide that the sentence imposed under CR-92-484-1 was to be served prior to

the sentence in "cause number CR-91-103-1 et. al."



      In the second part of its December 1992 order, the state district court

revoked Mr. Ward's probation. In so doing, the court sentenced Mr. Ward to

twelve years of imprisonment followed by two years of parole. The order

specified "the sentence imposed herein as to cause number CR-91-103-1 shall be

served consecutively to the sentence imposed as to cause number CR-92-484-1."

The court further ordered "the sentences imposed in CR-91-326-1, CR-91-327-1,

CR-91-328-1, CR-91-329-1, CR 91-330-1, CR-91-331-1, and CR-91-198-3 ...

shall remain the same."



      The December 1992 sentencing order did not state explicitly the cumulative

sentence the court intended Mr. Ward to serve.



      On June 8, 1994, Mr. Ward ostensibly submitted a     pro se petition for a writ

of habeas corpus to the state district court, seeking to correct alleged sentencing

errors. The status and disposition of this petition is unclear from the available


                                         -5-
record.



      On June 27, 1995, Mr. Ward filed a second     pro se habeas petition with the

state district court requesting that his sentence be corrected. In this petition, Mr.

Ward pointed out that the state district court order revoking his probation had

imposed a twelve-year term of imprisonment under CR-91-103-1, but the

maximum term available under that cause number was eighteen months. He

further indicated the terms imposed under CR-92-484-1 should run concurrently

since the sentencing order did not specify the sentences should run consecutively.



      On September 8, 1995, Mr. Ward filed a      pro se petition for a writ of

mandamus to the New Mexico Supreme Court seeking to compel the state district

court to rule on his habeas petition.



      On October 13, 1995, the sentencing court filed a minute entry explaining

that there had been a sentencing error due to "the sheer volume of [Mr. Ward's]

criminal activity," but everyone, including Mr. Ward and his attorneys, knew the

intended term of imprisonment was twelve years and there was ample exposure in

the September 1991 sentencing order to support the intended sentence.

Contemporaneously, the court filed a corrected judgment and sentence order.


                                          -6-
      The corrected judgment and sentence order made no changes as to CR-92-

484-1. Mr. Ward's concern as to whether the sentences on counts 1 and 3 were

concurrent was not addressed. By way of correction, the October 1995 order

drew the twelve-year term of imprisonment imposed following revocation of Mr.

Ward's probation from seven of the eight causes addressed by the September 1991

order. The state district court then proceeded to sentence Mr. Ward to two years

parole pursuant to his sentence under CR 91-331-1. However, the original

September 1991 sentencing order for CR-91-331-1 did not specify a parole

period, nor did any of the other causes covered by the written order.



      After entering the corrective order, the state district court denied Mr.

Ward's habeas petition. Mr. Ward's appeal to the state court of appeals was

dismissed and his petition for writ of certiorari to the New Mexico Supreme Court

was denied.



      Having exhausted available state remedies, Mr. Ward filed a habeas

petition with the United States District Court. Mr. Ward asserted three grounds

for relief. First, he alleged his concurrent sentences for the multiple counts under

CS-91-103-1 were changed illegally into consecutive sentences after his sentence

had begun. Second, he alleged his sentences as to counts 1 and 3 of CR-92-484-1


                                         -7-
must be presumed to be concurrent since the sentences were not designated

consecutive in the December 1992 sentencing order. Finally, he alleged his

parole period under CR-91-103-1 had been impermissibly extended from one year

to two.



      After considering the record, but apparently without an evidentiary hearing,

the magistrate judge concluded Mr. Ward's sentences were within the legislatively

prescribed limits for the charged offenses, and that Mr. Ward had shown no

procedural problems in light of the state district court's explanation of the

sentencing error and its correction. The federal district court adopted the

magistrate judge's rather sparse findings and recommendation, over Mr. Ward's

objections, and dismissed the habeas petition with prejudice.



                                     Discussion

      In a somewhat confusing brief to this court, Mr. Ward appears to assert five

issues. First, Mr. Ward claims the state district court impermissibly increased his

sentence when it corrected his sentence. Second, he argues the sentences on the

two counts under CR-92-484-1 should be presumed to run concurrently. Third,

Mr. Ward claims the state district court impermissibly imposed a two-year parole

period pursuant to CR-91-103-1. Fourth, he now contends the habitual offender


                                          -8-
enhancement and the felon in possession charge under CR-92-484-1

impermissibly double count his prior felony. Finally, he alleges the state district

court impermissibly imposed an additional five-year probation period when it

corrected his sentence.



       Mr. Ward's petition appears facially to raise a claim under the Double

Jeopardy Clause of the United States Constitution.     See U.S. Const. amend. V.

While the federal district court appears to have found Mr. Ward's sentences have

not been impermissibly lengthened, we are unsure of the record source of this

finding. Given our uncertainty, we decline to resolve this case on the merits at

this stage. We would prefer that the federal district court conduct an evidentiary

hearing to determine the exact parameters of the sentences imposed by the state

district court.   4
                      Accordingly, we VACATE the judgment of the district court and

REMAND for further proceedings.         5




       4
           The record indicates Mr. Ward's sentencing hearings were tape recorded.

       5
         In view of this decision, Mr. Ward's motion for a hearing before this
court is denied.


                                             -9-
Entered for the Court


WADE BRORBY
United States Circuit Judge




 -10-